Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on July 14, 2022. Claims 1-22 are pending. Claims 1-22 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach in any combination a computer-implemented method and system for identifying a target pattern in data to detect a behavior of interest associated with game theory, comprising the steps of determining, for the time interval, a depth indicating an amount of open interest available at any instant in the time interval at all price points, wherein the interest represents an amount of a selected activity during the time interval for a selected parameter; generating a depth chart for the activities at different values of the selected parameter over a series of time intervals, wherein the depth chart is a graph of a price and time steps during each time interval and displays a cell indicating the interest of one or more market participants; training a machine-learning image-classification model a training set of using depth chart images, the training set of depth chart images including at least one positive depth chart image indicating the behavior of interest and at least one negative depth chart image not indicating the behavior of interest; identifying the behavior of interest by applying the trained image-classification machine-learning model and the target pattern, wherein the trained image- classification machine-learning model is applied by one or more neural networks configured to receive at least one input depth chart image, determine whether the at least input one depth chart image matches the at least one positive depth chart image, and to generate a classification as output associated with a presence or absence of the behavior of interest; providing an indication of the presence or absence of the behavior of interest to an output device; and training the machine-learning image-classification model using the classification associated with the presence or absence of the behavior of interest. For these reasons claims 1, 12 and 22 are deemed to be allowable over the prior art of record, and claims 2-11 and 13-21 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-22 are deemed to be statutory. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691